Exhibit 10.2

 

CONFIDENTIAL

AMENDED AND RESTATED DEFINITIVE FINANCING COMMITMENT

TERM SHEET

TO

PROVECTUS BIOPHARMACEUTICALS, INC.

DATED EFFECTIVE: March 19, 2017

The following is a summary of the terms and conditions of a proposed financing
plan (the “Plan”) offered by certain individuals to Provectus
Biopharmaceuticals, Inc. (the “Company”). The Plan supersedes the proposal to
the Board of Directors (the “Board”) dated March 2, 2017 and made by Transition
Advisory Team to the Company on March 3, 2017. Solely for ease of reference in
this Term Sheet, the Transition Advisory Team shall hereinafter be referred to
as the “PRH Group”. The PRH Group specifically disclaims that it is a “Group” as
defined in the Federal securities laws. It is the goal of the PRH Group to work
with the Company to rebuild and reestablish confidence in the Company and the
Company’s ability to execute a strategic business plan that maximizes
shareholder value with the Company as an ongoing operating enterprise.

On or about January 27, 2017, Peter Culpepper, the Company’s former Interim
Chief Executive Officer and former Chief Operating Officer (“Culpepper”), whose
employment was terminated for cause by the Company on December 27, 2016, and a
group of investors (including Culpepper, the “Culpepper Group”) filed a
definitive Schedule 14A proxy statement proposing its own slate of directors for
the Company’s Board of Directors at the next Annual Meeting of Shareholders of
the Company (the “Culpepper Proxy Statement”). Also, the Culpepper Group
submitted its own financing plan to the Company before the PRH Group’s March 2,
2017 proposal. On March 8, 2017, the Culpepper Group withdrew its financing
proposal.

 

Total Financing Commitment    Subject to the Company’s acceptance and agreement
to the terms of this Financing Term Sheet (the “Term Sheet”) and satisfaction of
the terms and conditions of the Closing of the First Tranche of the Financing
(the “Conditions” enumerated below under “Terms and Conditions Precedent to
Funding the First Tranche of the Financing”), the PRH Group will use its best
efforts to arrange for a financing of a minimum of $10 million and maximum of
$20 million (the “Financing”), which amounts will be provided in several
tranches as described herein. The total amount of the proposed Financing is
based on confidential information provided to the PRH Group by the Company to
fund its estimated near term general and administrative expenses needs and by
Eric Wachter of the estimated financing the Company will need to complete its
clinical development program as currently constituted and envisioned as well as
the due diligence the PRH Group conducted through discussions with the Company’s
management, consultants and advisors and the review of documents in the
Company’s data room, as permitted pursuant to the terms of those certain
Non-Disclosure Agreements entered into between the Company and each of Edward
Pershing, Dominic Rodrigues and Bruce Horowitz in January 2017.

 

Page | 1



--------------------------------------------------------------------------------

Structure of the Financing   

The structure of the Financing will be in the form of a secured convertible loan
(the “Loan”) from the PRH Group, Eric Wachter, and from investors (which may
include, but not be limited to, institutional investors, family offices and
accredited investors “together with the PRH Group and Eric Wachter, the
“Investors”) introduced by the PRH Group. The Loan will be evidenced by one or
more secured convertible promissory notes (the “Notes”) from the Company to each
Investor.

 

Pursuant to the Loan, the Company’s Board of Directors shall have the right to
request to borrow any portion of the Financing at any time until two weeks prior
to the expiration of the Financing commitment by submitting a borrowing request
to PRH Group at least 5 business days prior to the requested borrowing date;
provided, that it is in the PRH Group’s (and the Investor’s) sole discretion to
grant any subsequent borrowing request of the Company, which will not be
unreasonably withheld.

 

In addition to the customary provisions, the Note shall contain the following
provisions:

 

  (i) that the Loan will be secured by a first lien security interest in the
Company’s intellectual property and such first lien shall be evidenced in
writing and recorded in the county where the Company’s principal offices are
located;

 

  (ii) that the Loan will bear interest at the rate of 8% per annum on the
outstanding principal amount of the Loan that has been funded to the Company;

 

  (iii) that the Loan proceeds will be held in one or more accounts (the
“Escrow”) reasonably acceptable to the Company and the PRH Group pending the
Company’s take down of tranches of the Financing as contemplated herein and as
determined by the Board of Directors with the approval of the PRH Group, which
approval shall not be unreasonably withheld;

 

  (iv) that pending the take down of tranches of the Financing, the interest
earned on amounts in the Escrow shall inure to the benefit of the Investor(s);

 

  (v) that in the event there is a change of control of the Company’s Board of
Directors as proposed by any person or group other than the PRH Group, the term
of the Note will be accelerated and all amounts due under the Note will be
immediately due and payable and that any proceeds received by the Company from

 

Page | 2



--------------------------------------------------------------------------------

  any financing source will be used to first repay the outstanding principal
amount of the Notes that have been funded to the Company plus interest at the
rate of 8% per annum, plus a penalty in the amount equal to ten times (10x) the
outstanding principal amount of the Loan that has been funded to the Company;

 

  (vi) that the principal amount of the Loan and the interest payable under the
Loan will be convertible at the sole discretion of the PRH Group in to shares of
the Company’s Series D Preferred Stock (with the rights and preferences set
forth in this Financing Term Sheet, see “Rights and Preferences of the Series D
Stock” below) at a price per share equal to ten times (10x) the average of the
closing sale prices of the Company’s common stock for (1) the ten (10) trading
days preceding the public announcement of the terms of this Term Sheet, or
(2) if no such public announcement is made, the ten (10) trading days preceding
March 20, 2017 (subject to final negotiation of the Series D Pricing); and

 

  (vii) notwithstanding (vi) above, the principal amount of the Note and the
interest payable under the Loan will automatically convert into shares of the
Company’s Series D Preferred Stock (with the rights and preferences set forth in
this Financing Term Sheet, see “Rights and Preferences of the Series D Stock”
below) at a price per share equal to ten times (10x) the average of the closing
sale prices of the Company’s common stock for (1) the ten (10) trading days
preceding the public announcement of the terms of this Term Sheet, or (2) if no
such public announcement is made, the ten (10) trading days preceding March 20,
2017 (subject to final negotiation of the Series D Pricing) effective on the 18
month anniversary of the Company’s take down of the Final Tranche of the
Financing unless the Culpepper Group or any member or affiliate of the Culpepper
Group has commenced a proxy contest against the Company or a lawsuit against the
Company relating to the Financing in which case such automatic conversion shall
not occur pending the outcome of such proxy contest and then only occur if the
Culpepper Group loses the proxy contest.

 

  (viii) Upon conversion of the Loan into the Series D Preferred Stock, the PRH
Group (including any Investors) agree to release their first lien on the
Intellectual Property.

 

Page | 3



--------------------------------------------------------------------------------

The PRH Group    The PRH Group includes Edward Pershing (exclusively in an
advisory capacity only), Dominic Rodrigues, Bruce Horowitz, and additional
members as the PRH Group may determine in their sole discretion. First Tranche
of the Financing    The Company agrees that (i) the first tranche of the
Financing to be arranged by the PRH Group shall be $2,500,000 (the “First
Tranche”), (ii) subject to (1) the Company’s acceptance and agreement to the
terms of this Term Sheet, (2) satisfaction of the Conditions to the extent
applicable prior to the funding of the First Tranche into Escrow, and (3) the
execution of the Promissory Note and related loan documents acceptable to the
PRH Group, the PRH Group shall use its best efforts to have the First Tranche
deposited into the Escrow on or before the expiration of 30 days from the date
of the Company’s acceptance and agreement of this Term Sheet, and (iii) the
Company acknowledges and understands that it shall have access to the First
Tranche amount as the Company shall require to fund its operations as determined
in good faith by the Board of Directors and subject to the reasonable approval
of the PRH Group, which approval will not be unreasonably withheld. Timing of
Subsequent Financing; Tranches   

Subject to the Company’s acceptance and agreement to the terms of this Term
Sheet and satisfaction of the Conditions, the PRH Group shall use its best
efforts to arrange the Second Tranche of Financing in the amount of $5,000,000
on or before June 30, 2017 (the “Second Tranche”).

 

The funding of the Second Tranche into the Escrow, shall be subject to the
Conditions to the extent the Conditions have not already been satisfied to the
reasonable satisfaction of the PRH Group.

 

Additionally, the second and subsequent tranches of the Financings shall be
subject to the following conditions:

 

  a. The election of the Company’s slate of directors to the Board as
contemplated in this Term Sheet at the Company’s 2017 annual stockholders
meeting; and

 

  b. the PRH Group’s receipt of the satisfactory evidence of the recording of
the lien on the Company’s intellectual property in favor of the PRH Group as
contemplated herein.

 

   The PRH Group will arrange for the balance of the Financing at such times and
in such amounts as the Company and the PRH Group shall mutually agree.

 

Page | 4



--------------------------------------------------------------------------------

The Rights and Preferences of the

Series D Convertible Preferred

Stock

  

In addition to the following rights and preferences, the Series D Preferred
Stock shall also include Sections (i) – (viii) set forth under “Structure of the
Financing” above.

 

No subsequently issued Senior Equity Securities: No series or class of Capital
Stock shall be issued by the Company after the date of the acceptance of this
Financing Term Sheet that is senior to the rights and preferences of the Series
D Preferred Stock (including but not limited to voting rights, conversion,
dividends, anti-dilution, etc.).

 

Preference on Proceeds from the Sale, Liquidation or Dissolution of the Company:
The Series D Preferred stock shall have a first priority right to receive
proceeds/distribution from the sale, liquidation or dissolution of the Company
or any of the Company’s assets before proceeds from such an event are
distributed to holders of other class of the Company’s Capital Stock.

 

If the event occurs within 2 years of the date of issuance of the Series D
Preferred Stock, the Series D Preferred Stock shall receive a preference of 4
times the investment amount; if the event occurs longer than 2 years of the
Closing, the Series D Preferred Stock shall receive a preference of 6 times the
investment amount (subject to final negotiations with prospective investors and
financing sources).

 

Conversion to Common Stock: The Series D Preferred Stock shall be convertible at
the option of the holders into shares of the Company’s Common Stock based on a
formula to achieve a 1-for-1 conversion, provided the Company has sufficient
number of authorized but unissued shares of Series D Preferred Stock (otherwise
the pricing of the Series D Preferred Stock and the conversion formula into
common stock will be revised accordingly). Any fractional shares issuable
pursuant to the formula will be rounded up to the next whole share of Common
Stock. The Series D Preferred Stock shall automatically convert into shares of
Common Stock upon the fifth anniversary of the date of issuance of the Series D
Preferred Stock.

 

Voting Rights: Customary, and on an as-converted basis (i.e., 1 vote per share
of Series D Preferred Stock assuming a 1-for-1 conversion).

 

No Dividend Preference: No Dividend Preference. However, the Series D Preferred
Stock shall be entitled to receive dividends when any dividends are declared and
paid on the Common Stock or other series or class of Preferred Stock and on a
pari passu basis.

 

 

Page | 5



--------------------------------------------------------------------------------

 

Representations and warranties

of the Company

  

Anti-dilution Protection: None

 

Customary representations and warranties by Provectus and the PRH Group to each
other.

Terms and Conditions Precedent to Funding the First Tranche of the Financing or
to the Company’s first draw down of any amount of the First Tranche.    The
following are the terms and conditions precedent to Funding the First Tranche of
the Financing or to the Company’s first draw down of any amount of the First
Tranche, as applicable. The PRH Group reserves the right to waive and modify in
its sole discretion any of the following conditions.

 

  1. Eric Wachter has agreed in writing that, upon the Board’s approval of this
Term Sheet, he will fund the balance of his $2,500,000 loan to the Company upon
the execution of this Term Sheet by the PRH Group and the Company, and, upon the
PRH Group’s funding of the First Tranche into the Escrow, he will convert his
entire financing of $2,500,000 into a promissory note having the same terms as
the Note issued to the Investors as contemplated in this Term Sheet.

 

  2. The Company has provided to the PRH Group sufficient information acceptable
to the PRH Group to validate the financial requirements of the Company’s
clinical development program and operating capital needs.

 

  3. The Company has provided to the PRH Group sufficient information acceptable
to the PRH Group to validate the Company’s ownership of the intellectual
property free and clear of all liens, claims and encumbrances.

 

  4. There are no material adverse changes in the financial condition,
operations or prospects of the Company prior to the first draw down of any
amount of the First Tranche.

 

  5. Prior to the funding of the First Tranche into Escrow, the Company has
provided to the PRH Group the Secured Convertible Promissory Note, and such
other documents required to evidence the terms of the Loan satisfactory to the
PRH Group and to the PRH Group’s legal counsel.

 

  6. Prior to the first draw down of any amount of the First Tranche, the PRH
Group has completed its customary due diligence examination of the Company and
the Company has provided such information and documents as reasonably requested
by the PRH Group to conduct customary due diligence examination and such due
diligence examination has not revealed any material adverse information
previously unknown to the PRH Group.

 

Page | 6



--------------------------------------------------------------------------------

  7. Prior to the first draw down of any amount of the First Tranche, the PRH
Group shall have received satisfactory evidence that there are no liens on the
Company’s assets except as disclosed in writing by the Company to the PRH Group
Investor and agreed to by the PRH Group and the Investor.

 

  8. There are no changes to the management of the Company and the Company’s
Board except as approved by the PRH Group prior to the date of the funding of
the First Tranche of the Financing into the Escrow.

 

  9. The Company has provided satisfactory evidence to the PRH Group that the
Company has formally cancelled and terminated the current rights offering
effective March 17, 2017 and that all monies deposited with Broadridge and/or
Maxim and/or or any other securities firm shall be immediately returned to the
investors.

 

  10. The PRH Group acknowledges that the Company has provided to it a copy of
the fully executed Consent and Waiver of Rights Agreement with Maxim dated
March 8, 2017 and, if requested by the PRH Group, the Company shall have
provided to the PRH Group any additional documentation reasonably requested by
the PRH Group to further evidence that the Company has terminated the Maxim
Group relationship effective March 31, 2017 with no 30-day extension.

 

  11. Prior to the first draw down of any amount of the First Tranche, the
Company hereby agrees and the Board of Directors hereby agrees that the Board of
Directors will take such action which shall be effective simultaneously with the
funding of the First Tranche into the Escrow, so that (i) Al Smith, Tim Scott
and Kelly McMasters shall resign as directors of the Company, (ii) Bruce
Horowitz, Dominic Rodrigues and a third candidate as shall be nominated by the
PRH Group as soon as practicable and approved by the Board shall be appointed as
Directors, (iii) Dominic Rodrigues shall be appointed as Chairman of the Board
of Directors and (iv) the current Board will take such action as may be required
to allow for the Board to have 4 Directors until such time as PRH’s third
director is nominated and appointed for the Board to have 5 Directors.

 

Page | 7



--------------------------------------------------------------------------------

  12. The Company hereby agrees and the Board of Directors hereby agrees that
the Board of Directors will take such action which shall be effective
simultaneously with the funding of the Second Tranche into the Escrow, so that
(i) Jan Koe and Eric Wachter shall resign as directors of the Company as soon as
practicable but no Later than 12 months from the closing of the First Tranche,
(ii) Edward Pershing and 2 candidates as shall be nominated by the PRH Group and
approved by the Board shall be appointed as Directors and (iii) Edward Pershing
shall be appointed as Chairman of the Board of Directors and Dominic Rodrigues
shall be appointed as Vice-Chairman of the Board of Directors. However, in the
event Mr. Pershing in unable to join the Board of Directors upon Closing of the
Second Tranche of the Financing, the PRH Group shall nominate a director in
Mr. Pershing’s stead subject to the approval of the PRH Group, which nominee
shall be nominated and elected as a director by the Board of Directors until
such time as Mr. Pershing can accept his nomination to join the Board of
Directors.

 

  13. As soon as practicable after the Company’s acceptance and agreement of
this Term Sheet and the funding of the First Tranche of the Financing in the
Escrow, the Company shall publicly announce including via press release a
summary of the term of the Term Sheet subject to the approval of the PRH Group,
which approval will not be unreasonably withheld.

 

  14.

Until the reconstitution of the Board of Directors as set forth in 11 above, the
Company agrees that it will not (and the Board will not approve) without the
approval of the PRH Group, which approval will not be unreasonably withheld:
(i) enter into any material contracts (which term will be defined in the
definitive documents evidencing the Financing, for example any new personnel
contracts or extensions of any existing material contracts); (ii) recapitalize
the Company’s equity securities, except to allow for the designation of the
Series D Preferred Stock; (iii) reclassify or amend any

 

Page | 8



--------------------------------------------------------------------------------

  existing securities except for the cancellation of the Series C Preferred
Stock; (iv) encumber or create any form of indebtedness except as contemplated
by the Wachter financing and the Financing; (v) create any form of lien or other
security interest on any of the Company’s assets except as described above for
the Financing; (vi) enter into any contingent financing arrangement with other
financing sources or (vii) hire any officers, employees, consultants or
advisors.

 

  15. Eric Wachter, Tim Scott, and John Glass agree to stay employed in their
current capacities prior to the first draw down of any amount of the First
Tranche, unless otherwise determined by the Board.

 

  16. The Company will continue to include the resigning current directors on
the funding of the First Tranche into the Escrow, namely Al Smith, Tim Scott and
Kelly McMasters, and the resigning directors on the funding of the Second
Tranche into the Escrow, namely Jan Koe and Eric Wachter, under the Company’s
long-term D&O liability insurance coverage; and said resigning directors shall
receive complimentary public announcements of their respective past service to
the Company.

 

  17. The Company will place all the new directors under any and all current and
planned D&O insurance policies.

 

  18. The Company will indemnify and hold harmless, Bruce Horowitz, Dominic
Rodrigues and Edward Pershing.

 

  19. Prior to the first draw down of any amount of the First Tranche, the Board
shall take all actions necessary to effect any changes in the Company, effective
as of the funding of the First Tranche into the Escrow, including if necessary
to allow for the change in the number of Directors of the Company and if
necessary to designate the new series of preferred stock as the Series D
Preferred Stock and to adopt the rights and preferences of the Series D
Preferred Stock as described above under the Rights and Preferences of the
Series D Preferred Stock.

 

  20.

Except as has been publicly disclosed in the Company’s filings with the
Securities and Exchange Commission, there are no (i) law suits pending or
threatened against the Company, except as any action that may result from the
Company’s actions against Mr. H. Craig Dees and Mr. Culpepper in response to the
Company’s actions against

 

Page | 9



--------------------------------------------------------------------------------

  such individuals as described herein and the Company’s filing with the SEC and
except for the lawsuit filed by Porter, LeVay & Rose, Inc. and (ii) no
administrative or government investigation of the Company except for the current
SEC investigation and (iii) no administrative or government investigation of the
Company except for the current SEC investigation and (iv) no actual or
threatened conflict with, or violation of, any statute, rule, regulation or
standard applicable to the Company, its present or future operations, or the
Company’s products and/or services. The Company shall notify the PRH Group in
writing of any of the actions listed in items (i) through (iv) above filed or
threatened against the Company within 48 hours of the Company’s receipt of
notice of such an action.

 

  21. Prior to the first draw down of any amount of the First Tranche, the Board
of Directors shall have set a date for the annual meeting of shareholders.

 

  22. Unless otherwise agreed by the PRH Group, prior to the first draw down of
any amount of the First Tranche, the Company shall have filed a proxy statement
regarding its 2017 annual meeting of stockholders and such proxy statement
shall, if required, discuss the Culpepper Group proxy statement and the Board
shall recommend that shareholders reject the Culpepper Proxy Statement and the
Culpepper Group’s proposed slate of directors.

 

  23. Immediately upon the execution and delivery of the Promissory Note, the
Company will provide to the PRH Group such evidence as reasonably necessary to
evidence the recording of the lien on the Company’s intellectual property in
favor of the PRH Group as security for the Loan, which lien will be released
upon the earliest to occur of (i) the repayment in full of the outstanding
amount of the Loan or (ii) the conversion of the Loan into Series D Preferred
Stock.

 

Exclusivity    Upon the execution of this Financing Term Sheet on behalf of the
Company, the Board agrees that that it will not negotiate or enter into
discussions with any other party or offer shares of the Company’s equity or debt
or any interest therein for sale to any other party from the date of the
Company’s acceptance of this Financing Term Sheet and until the funding of the
First Tranche into the Escrow, except as otherwise required pursuant to the
Board’s fiduciary duty under Delaware corporation law.

 

Page | 10



--------------------------------------------------------------------------------

Use of Proceeds    The Company agrees to use the proceeds from the Financing to
fund (i) the completion of the Company’s clinical development program as
currently constituted and envisioned as to be determined by the Board of
Directors with the approval of the PRH Group and (ii) general corporate and
administrative expenses approved by the PRH Group, which approval, in each case,
will not be unreasonably withheld. Access to Information    Immediately upon
execution of this Financing Term Sheet, the PRH Group and its advisors will have
full access during normal business hours to, or the Company will deliver to the
PRH Group, copies of all documents (the “Materials”) pertaining to the
operations of the Company as may be required by the PRH Group. Counterparts   
This Financing Term Sheet may be executed in several counterparts, each of which
will be deemed to be an original and all of which will together constitute one
and the same instrument. Delivery to the PRH Group of an executed copy of this
Financing Term Sheet by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery to us of this Financing Term Sheet as of the date of
successful transmission to us. Good Faith Negotiations    Each of the Company
and the PRH Group will act honestly, diligently and in good faith in their
respective endeavors to negotiate and execute any required formal documentation
within 45 days following the execution of this Financing Term Sheet.
Confidentiality    Except as required by the Company’s disclosure and reporting
obligations and the anti-fraud provisions under the Securities Exchange Act of
1934 and related laws pursuant to all negotiations regarding the financing
transaction set forth in this Financing Term Sheet will be confidential and will
not be disclosed to anyone other than respective advisors and internal staff of
the parties and necessary third parties. No press or other publicity release
will be issued to the general public concerning the proposed transaction without
mutual consent unless required by law, and then only upon prior written notice
to the other party. Expenses    All reasonable legal and other expenses incurred
by the PRH Group in connection with the negotiation of this Term Sheet and to
execute the Financing plan, including reasonable attorneys’ fees, will be
payable by the Company after the First Tranche is deposited in Escrow. No Fees
or Commissions    No fees or commissions will be payable by the Company to the
PRH Group for providing or arranging for the Financing.

 

Page | 11



--------------------------------------------------------------------------------

Standstill Agreement    Except as contemplated in this Term Sheet, following the
execution of this Term Sheet, the Company will not, directly or indirectly, sell
any of its securities until the funding of the Second Tranche, and the PRH Group
will not sell any securities of the Company until 90 days after the funding in
full of the Financing.

[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY. SIGNATURE PAGE
FOLLOWS.]

 

Page | 12



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

AMENDED AND RESTATED DEFINITIVE FINANCING COMMITMENT

TERM SHEET

TO

PROVECTUS BIOPHARMACEUTICALS, INC.

DATED: March 19, 2017

 

AGREED by the Company:    Provectus Biopharmaceuticals, Inc.    By:  

/s/ Timothy C. Scott

   Dated: March 23, 2017

Timothy C. Scott

print name

   AGREED by the PRH Group:    By:  

/s/ Bruce Horowitz

   Dated: March 19, 2017   Bruce Horowitz    By:  

/s/ Dominic Rodrigues

   Dated: March 19, 2017   Dominic Rodrigues   

 

Page | 13